Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 10  are rejected under 35 U.S.C. 103 as being unpatentable over Capota (US 20200410288 A1), in further view of Duerig (US 20200401929 A1).
With respect to claim 1 Capota teaches A system, comprising: a first computing apparatus in communication with multiple second computing apparatuses ([0062] To provide navigation services, the devices 122 [multiple second computing apparatus] may further receive data from the mapping platform 121 [first computing device]), the first computing apparatus including at least one processor ([0007] A processor selects a model for the machine learning task to be deployed, the model stored within a model repository.) and at least one storage device ([0045] The devices 122 may include varying degrees of compute, storage, and network capabilities) storing executable instructions ([0146] In accordance with various embodiments of the present disclosure, the methods described herein may be implemented by software programs executable by a computer system.), when executing the executable instructions, the at least one processor is configured to cause the system to perform operations including ([0062] To provide navigation services, the devices 122 [multiple second computing apparatus] may further receive data from the mapping platform 121 [first computing device]. The mapping platform 121 may also receive data from one or more systems or services that may be used to identify the location of a vehicle, roadway features, or roadway conditions.): 
obtaining a plurality of first trained machine learning models for a task ([0062] As depicted in FIG. 1, the device 122 may be configured to acquire sensor data of a roadway feature and the location of the roadway feature (approximation using positional circuitry or image processing)) from the multiple second computing apparatuses, at least a portion of parameter values of the plurality of first trained machine learning models being different from each other ([0062] The one or more models [plurality of first trained machine learning models]may be trained on multiple distributed devices [multiple second computing apparatuses]on locally stored data that is not shared between the devices. The identified objects or features may be transmitted to the mapping platform 121 for storage in a geographic database 123. The geographic database 123 may be used to provide navigation services to the plurality of devices 122 and other users. [0034] The training occurs in a decentralized [each system is trained independently therefore the weights/parameters will be different] manner on multiple devices with only the local data available to each device. The multiple devices do not share data. The aggregation of model parameters occurs asynchronously on a centralized parameter server.); 
Capota fails to explicitly disclose, however, Duerig teaches obtaining a plurality of training samples ([0074] FIG. 2 depicts a block diagram of an example process to generate a distillation machine-learned model 214. Aspects of the disclosure include processes for determining a distillation training dataset 208 for training the distillation model 214.); and 
determining, based on the plurality of training samples, a second trained machine learning model by learning from the plurality of first trained machine learning models ([Fig. 2 shows pretrained models that are plurality of first trained machine learning model; circle 208 shows obtaining plurality of training samples and block 214 shows distillation model which is the second trained model ], and  [0074] FIG. 2 depicts a block diagram of an example process to generate a distillation machine-learned model 214.).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Capota  in view of Duerig, in order to determining, based on the plurality of training samples, a second trained machine learning model by learning from the plurality of first trained machine learning models to improve the generalization capability of the models being trained  ([0061], Duerig);
With respect to claim 2, Capota teaches wherein the task includes at least one of an image classification, an image segmentation, an image denoising, or an image identification ([0025] Classification techniques predict discrete responses, for example, whether an email is genuine or spam, whether an image depicts a cat or dog, whether a tumor is cancerous or benign. Classification models classify input data into categories.)

With respect to claim 4, Capota further teaches wherein in at least one of the plurality of first trained machine learning models is provided by one of the multiple second computing apparatuses that trains a first machine learning model using a plurality of first training samples available for, among the multiple second computing apparatuses, only the one second computing apparatus ([0034] The training occurs in a decentralized manner on multiple devices with only the local data available to each device. The multiple devices do not share data. The aggregation of model parameters occurs asynchronously on a centralized parameter server.)

With respect to claim 6 Duerig further teaches training, based on a reference output of each of the plurality of first trained machine learning models corresponding to each of the plurality of training samples, a second machine learning model using the plurality of training samples to obtain the second trained machine learning model ([Fig. 2 shows pretrained models that are plurality of first trained machine learning model; circle 208 shows obtaining plurality of training samples and block 214 shows distillation model which is the second trained model, and  [0075] An evaluation 210 can be performed based in part on the outputs 206 to characterize the group of pre-trained ML models 204 and this evaluation 210 may be used to help select certain outputs 212 from the plurality of sets of outputs 206 for inclusion in the distillation training dataset 208 for training a distillation model 214.).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Capota  in view of Duerig, in order for training, based on a reference output of each of the plurality of first trained machine learning models corresponding to each of the plurality of training samples, a second machine learning model using the plurality of training samples to obtain the second trained machine learning model to improve the generalization capability of the models being trained  ([0061], Duerig).

With respect to claim 10 Duerig further teaches wherein at least one of the plurality of first trained machine learning model and the trained second machine learning model includes a deep learning model (0039] For example, the distilled machine-learned model can be configured as a neural network including one or more hidden layers. In certain implementations, the neural network can be configured as a multi-label classifier. The number of labels identified by the distilled machine-learned model can include all or only a portion of the labels or tasks for which one or more respective expert model were identified, and  [0086] Aspects of training one or more additional machine-learning models as trust models can include learning underlying trends in each pre-trained model's outputs 206 for the initial dataset 202. For example, confidence for performing a task (e.g., assigning a label) given a training example may be inferred from the outputs 206 of each pre-trained model 204. Example output 206 can include labels such as words, phrases and numbers, embeddings such as hidden layers included in a neural network, or numbers.).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Capota  in view of Duerig, in order for training, based on a reference output of each of the plurality of first trained machine learning models corresponding to each of the plurality of training samples, a second machine learning model using the plurality of training samples to obtain the second trained machine learning model to improve the generalization capability of the models being trained  ([0061], Duerig).



Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Capota, Duerig as applied to claim 1,  in further view of Santos  (US 20210035027 A1).
With respect to claim 3, Capota, Duerig do not explicitly recite but Santos teaches wherein each of at least one of the multiple second computing apparatuses includes a plurality of computing units, and one of the plurality of first trained machine learning models is provided by the each of the at least one of the multiple second computing apparatuses using the plurality of computing units by distributed learning technique (Santos: [0017] Training of machine learning models can take a significant amount of time. Very large training sets of data are used to accurately train a model. One approach to train models faster includes the use of distributed learning, where multiple models are trained in parallel on processors using the training data and are combined to form a single model, and [0041] FIG. 4 is a block diagram 400 illustrating a second layer of the distributed hierarchical system according to an example embodiment. Four modules 410, 412, 414, and 416, comprising sets of processors having a configuration similar to that of module 300, are shown coupled via a communication interconnect 420. In one embodiment, interconnect 420 is a slower interconnect than the interconnects within the modules. One example interconnect 420 comprises NCCL (Nvidia collective communications library) that provides routines such as all-reduce, broadcast, reduce, reduce-scatter and other functions.)  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Capota, Duerig  in view of Santos, in order for each of at least one of the multiple second computing apparatuses includes a plurality of computing units, and one of the plurality of first trained machine learning models is provided by the each of the at least one of the multiple second computing apparatuses using the plurality of computing units by distributed learning technique to enable upper layers to provide greater scalability by performing less frequent updates on the upper layers ([0019], Santos).
Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Capota, Duerig as applied to claim 1,  in further view of Czinner (US 20210189597 A1)
With respect to claim 5, Capota, Duerig do not explicitly recite but Czinner teaches wherein at least two of the plurality of first trained machine learning models are constructed based on a same machine learning model or different machine learning models ([0129] In some cases, an ensemble of machine learning models may be used, such as multiple regression techniques or other techniques running simultaneously. The ensemble may be homogeneous or heterogeneous. A homogeneous ensemble comprises a plurality of classifiers of the same machine learning type (for example, multiple support vector machines). Each model in a homogeneous ensemble may have different parameter values and may be trained using a distinct subset of the samples in the training set. A heterogeneous ensemble comprises a plurality of models belonging to a variety of machine learning techniques; for example, a regression model, a K-means clustering, and an SVM. Models in heterogeneous ensembles may be trained on the same training data or on distinct subsets of the training data. If a multiplicity of a machine learning techniques exists in a heterogeneous ensemble, each instance of the multiplicity may be trained on some samples unique only to that instance.) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Capota, Duerig  in view of Czinner, in order for two of the plurality of first trained machine learning models are constructed based on a same machine learning model or different machine learning models to improve by learning from its mistakes ([0127], Czinner).

Claims 11, 12 and 13 are  rejected under 35 U.S.C. 103 as being unpatentable over Capota, Duerig as applied to claim 1, 11 and 11 respectively,  in further view of Santana (US 20200184106 A1)

With respect to claim 11, Capota, Duerig do not explicitly recite but Santana teaches 
obtaining a plurality of third trained machine learning models from the multiple second computing apparatuses ([0042] GANs are known for their ability to produce generators that can output data at high speeds, either for models capturing single or multiple devices. This means that there will be no impact whatsoever on performance once the model is trained to generate differentially private data at runtime.); and 
generating, based on the plurality of third trained machine learning models, at least a portion of the plurality of training samples, wherein each of the plurality of third trained machine learning models is configured to generate a portion of the plurality of training samples ([0042] GANs are known for their ability to produce generators that can output data at high speeds, either for models capturing single or multiple devices. This means that there will be no impact whatsoever on performance once the model is trained to generate differentially private data at runtime.)
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Capota, Duerig  in view of Santana, in order for generating, based on the plurality of third trained machine learning models, at least a portion of the plurality of training samples, wherein each of the plurality of third trained machine learning models is configured to generate a portion of the plurality of training samples so that  metrics can provide a more accurate estimation of the performances ([0127], Santana).
With respect to claim 12, Capota, Duerig do not explicitly recite but Santana teaches wherein each of the plurality of third trained machine learning models is generated by one of the multiple second computing apparatuses that trains a third machine learning model using the plurality of third training samples available for, among the multiple second computing apparatuses, only the one second computing apparatus ([0042] GANs are known for their ability to produce generators that can output data at high speeds, either for models capturing single or multiple devices. This means that there will be no impact whatsoever on performance once the model is trained to generate differentially private data at runtime.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Capota, Duerig  in view of Santana, in order for generating, based on the plurality of third trained machine learning models, at least a portion of the plurality of training samples, wherein each of the plurality of third trained machine learning models is configured to generate a portion of the plurality of training samples so that  metrics can provide a more accurate estimation of the performances ([0127], Santana).

With respect to claim 13, Capota, Duerig do not explicitly recite but Santana teaches wherein the third trained machine learning model is constructed based on one of a variational autoencoder, a disentangled variational autoencoder, and a generative adversarial network model ([0042] GANs are known for their ability to produce generators that can output data at high speeds, either for models capturing single or multiple devices. This means that there will be no impact whatsoever on performance once the model is trained to generate differentially private data at runtime.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Capota, Duerig  in view of Santana, in order for generating, based on the plurality of third trained machine learning models, at least a portion of the plurality of training samples, wherein each of the plurality of third trained machine learning models is configured to generate a portion of the plurality of training samples so that  metrics can provide a more accurate estimation of the performances ([0127], Santana).



Claims 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Capota, Duerig  as applied to claim 11,  in further view of  Lee (US 20210097400 A1)
With respect to claim 14, Capota, Duerig do not explicitly recite but Lee teaches integrating the plurality of third trained machine learning models into an ensemble model ([0044] The randomly generated data samples from the random generation module 206 are provided to each of the various classifier instances 208 for knowledge distillation. In this regard, an ensemble of predictions from the classifier instances 208 as to the randomly generated data samples are used for training a student classifier/model 210. That is, an aggregate of the predictions by the various classifier instances generate new knowledge which may be distilled and used to train the student classifier 210.); and 
generating the at least a portion of the plurality of training samples using the ensemble model ([0044] The randomly generated data samples from the random generation module 206 are provided to each of the various classifier instances 208 for knowledge distillation. In this regard, an ensemble of predictions from the classifier instances 208 as to the randomly generated data samples are used for training a student classifier/model 210. That is, an aggregate of the predictions by the various classifier instances generate new knowledge which may be distilled and used to train the student classifier 210.).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Capota, Duerig  in view of Lee, in order to generate the at least a portion of the plurality of training samples using the ensemble model to generate a generalized ML model that addresses the issues of data insufficiency and class imbalance ([0034], Lee).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Capota, Duerig as applied to claim 1  in further view of Spratt (US 20220004887 A1)
With respect to claim 17, Capota, Duerig do not explicitly recite but Lee teaches  transmitting the second trained machine learning model to at least one of the multiple second computing apparatuses ([0015] a transmitter arranged to transmit the trained classification model to a client device).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Capota, Duerig  in view of Spratt
, in order to transmit the second trained machine learning model to at least one of the multiple second computing apparatuses to improve power consumption for the end-user, continual real-time processing, increased speed in responding to an event, more efficient use of processing resource ([0026], Spratt).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Capota (US 20200410288 A1), in further view of Duerig, Hwang (US 20200045163 A1).
With respect to  claim 20,  Capota teaches at least one processor ([0007] A processor selects a model for the machine learning task to be deployed, the model stored within a model repository) and at least one storage device ([0045] The devices 122 may include varying degrees of compute, storage, and network capabilities) storing executable instructions ([0146] In accordance with various embodiments of the present disclosure, the methods described herein may be implemented by software programs executable by a computer system), when executing the executable instructions, the at least one processor is configured to perform operations including: 
obtaining a plurality of first training samples ([0062] The one or more models [plurality of first trained machine learning models]may be trained on multiple distributed devices [multiple second computing apparatuses]on locally stored data that is not shared between the devices. The identified objects or features may be transmitted to the mapping platform 121 for storage in a geographic database 123. The geographic database 123 may be used to provide navigation services to the plurality of devices 122 and other users,); 
obtaining a first trained machine learning model by training a first machine learning model using the plurality of first training samples ([0062] The one or more models [plurality of first trained machine learning models]may be trained on multiple distributed devices [multiple second computing apparatuses]on locally stored data that is not shared between the devices. The identified objects or features may be transmitted to the mapping platform 121 for storage in a geographic database 123. The geographic database 123 may be used to provide navigation services to the plurality of devices 122 and other users); 
Capota fails to explicitly disclose, however, Duerig teaches  [[transmitting the first trained machine learning model to a server]] that is configured to receive a plurality of first trained machine learning models from a plurality of computing devices, the server being configured to determine a second trained machine learning model ([0052] In some implementations, the one or more distillation machine-learned models 120 can be received from the server computing system 130 over network 180, stored in the user computing device memory 114, and then used or otherwise implemented by the one or more processors 112) by training a second machine learning model based on a plurality of second training samples and the plurality of first trained machine learning models using a [[teacher-student training technique]] ([Fig. 2 shows pretrained models that are plurality of first trained machine learning model; circle 208 shows obtaining plurality of training samples and block 214 shows distillation model which is the second trained model ], and  [0074] FIG. 2 depicts a block diagram of an example process to generate a distillation machine-learned model 214.); and 
receiving the second trained machine learning model from the server ([0052] In some implementations, the one or more distillation machine-learned models 120 can be received from the server computing system 130 over network 180, stored in the user computing device memory 114, and then used or otherwise implemented by the one or more processors 112).  
Capota, Duerig don’t explicitly teach but Hwang teaches transmitting the first trained machine learning model to a server (0325] In an embodiment, the electronic device 100a or 100b may transmits the trained learning model to the server device 200a or 200b or another server device (not shown), and request to map the corresponding learning model to the user's information and store it.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Capota, Duerig  in view of Hwang, in order to transmit the first trained machine learning model to a server to improve power consumption for the end-user, continual real-time processing, increased speed in responding so that the user's convenience of using the electronic device may be improved. ([0046], Hwang).
Capota, Duerig and Hwang don’t explicitly recite but Wang teaches es not explicitly recite but teaches first trained machine learning model using teacher-student training technique ([0052]. For example, a highly parameterized high-performance machine learning architecture, can be used as a “teacher” to train the “student’” model.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Capota, Duerig, Hwang  in view of Wang, in order for first trained machine learning model using teacher-student training technique to improve the accuracy of the function represented by the machine learning architecture ([0015], Wang).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Capota, in further view of Santana.

With respect to claim 23, Capota teaches a first computing apparatus in communication with multiple second computing apparatuses ([0062] To provide navigation services, the devices 122 [multiple second computing apparatus] may further receive data from the mapping platform 121 [first computing device]), the first computing apparatus including at least one processor ([0007] A processor selects a model for the machine learning task to be deployed, the model stored within a model repository.) and at least one storage device ([0045] The devices 122 may include varying degrees of compute, storage, and network capabilities) storing executable instructions ([0146] In accordance with various embodiments of the present disclosure, the methods described herein may be implemented by software programs executable by a computer system.), when executing the executable instructions, the at least one processor is configured to cause the system to perform operations including ([0062] To provide navigation services, the devices 122 [multiple second computing apparatus] may further receive data from the mapping platform 121 [first computing device]. The mapping platform 121 may also receive data from one or more systems or services that may be used to identify the location of a vehicle, roadway features, or roadway conditions.):
 Capota does not explicitly recite but Santana teaches obtaining a plurality of generator models from the multiple second computing apparatuses ([0042] GANs are known for their ability to produce generators that can output data at high speeds, either for models capturing single or multiple devices. This means that there will be no impact whatsoever on performance once the model is trained to generate differentially private data at runtime.); 
generating, based on the plurality of generator models, a plurality of training samples, wherein each of the plurality of generator models is configured to generate one of the plurality of training samples ([0042] GANs are known for their ability to produce generators that can output data at high speeds, either for models capturing single or multiple devices. This means that there will be no impact whatsoever on performance once the model is trained to generate differentially private data at runtime.)); and 
determining, based on the plurality of training samples, a trained machine learning model ([0044] The labeled data is then input, at 222, into a discriminator. The model generator can be adjusted if the discriminator wins 226 with a feedback loop causing, at 224, a random output to be generated and input into the discriminator. If the discriminator fails, at 220, the generator can be published 220 so that anonymized data can be generated, at 232, and, at 234, consumed by a third party in the form of stream data. In the dp-GAN training phase, the dp-GAN training loop can be managed by the neural network normal stochastic decent process. The generator in this regard can adjust the weights based on the calculated loss from the previous iteration.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Capota, Duerig  in view of Santana, in order for determining, based on the plurality of training samples, a trained machine learning model so that  metrics can provide a more accurate estimation of the performances ([0127], Santana).

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Capota, Santana as applied to claim 23 and  in further view of Duerig

With respect to claim 24 Capota further teaches obtaining a plurality of first trained machine learning models for a task from the multiple second computing apparatuses, at least a portion of parameter values of the plurality of first trained machine learning models being different from each other ([0062] The one or more models [plurality of first trained machine learning models]may be trained on multiple distributed devices [multiple second computing apparatuses]on locally stored data that is not shared between the devices. The identified objects or features may be transmitted to the mapping platform 121 for storage in a geographic database 123. The geographic database 123 may be used to provide navigation services to the plurality of devices 122 and other users, and  [0034] The training occurs in a decentralized [each system is trained independently therefore the weights/parameters will be different] manner on multiple devices with only the local data available to each device. The multiple devices do not share data. The aggregation of model parameters occurs asynchronously on a centralized parameter server.); and 
Capota, Santana do not explicitly recite but Duerig teaches determining, based on the plurality of training samples, the trained machine learning model by learning from the plurality of first trained machine learning models ([Fig. 2 shows pretrained models that are plurality of first trained machine learning model; circle 208 shows obtaining plurality of training samples and block 214 shows distillation model which is the second trained model ], and  [0074] FIG. 2 depicts a block diagram of an example process to generate a distillation machine-learned model 214.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Capota  in view of Duerig, in order to determining, based on the plurality of training samples, a second trained machine learning model by learning from the plurality of first trained machine learning models to improve the generalization capability of the models being trained  ([0061], Duerig); 

Allowable Subject Matter
Claims 7, 15 and 16  are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 7   recites “training the second machine learning model by iteratively updating, based the plurality of training samples, the parameter values of the second machine learning model based on the reference output of each of the plurality of first trained machine learning models corresponding to each of the plurality of training samples.” The closest teachings come from  the cited reference Capota who teaches “([0129] Each iteration updates the parameters that yield a slightly different error than the previous iteration. A learning rate variable is defined that controls how large of a step that is taken downhill during each iteration.” Neither Capota nor other cited references teach  training the second ML model based on the reference output of the first trained ML models.
Claim 15 recites “obtaining one or more samples by sampling from a probability distribution associated with the plurality of third training sample and generated by at least one of the plurality of third trained machine learning models.” The closest teachings come from Visentini (US 20200218937 A1) who teaches “([0071] Given a set of N classifiers custom-character={C.sub.1, C.sub.2, . . . , C.sub.N} where each C.sub.i is trained at the edge with data from a probability distribution P.sub.i, a generator network G is trained that captures the joint probability distribution ” Neither Visentini nor other cited references teach taking samples from the probability distribution and inputing to the ensemble model.
Claim 16 recites “the first portion of the plurality of training samples being acquired by the first computing apparatus from aPreliminary Amendment Attorney Docket No.: 20618-0513US00 Application No.: Not yet assigned Page 7 of 10 database, and the second portion of the plurality of training samples being generated by one or more of the plurality of third trained machine learning models”. The closest teaching comes from the cited reference Santana which teaches “[0042] GANs are known for their ability to produce generators that can output data at high speeds, either for models capturing single or multiple devices. This means that there will be no impact whatsoever on performance once the model is trained to generate differentially private data at runtime.” Neither Santana nor other references teach a portion of the training samples that come from a database.
Claims 8, 9 depend on 7 and are allowed over the prior art of record by virtue of their dependencies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATHAR N PASHA/Examiner, Art Unit 2657     

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657